DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Firstly, Examiner acknowledges Applicant’s request for domestic benefit to provisional application 62/774020, filed 30 Nov 18, which upon review appears to share the subject matter of the instant application.  As such, the effective filing date of the instant application will be considered as 30 Nov 18.
Secondly, this application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 20 Jun 20 as well as 10 Sep 20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.
Election/Restrictions
While a restriction requirement is not being made at this time due to the Examiner interpreting the at least two different embodiments described by the claims as obvious variants to one another, Examiner points out that if future amendments to the claims further elaborate on any of the clear differences between these embodiments, then a restriction requirement may be made at a later point in prosecution, 
Claim Interpretation
The current claim set uses the term “and/or” in Claims 1 (once), 7 (twice), 8 (once), 16 (once), 22 (twice), and 23 (once).  It is noted that these “and/or” terms are not considered indefinite in their own right (unless specified in this Office action’s 35 USC 112 section below); however, under broadest reasonable interpretation (BRI), the Examiner is taking the meaning of these “and/or” terms as the broader “or” (unless expressly stated otherwise within this Office action).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


The claimed invention within Claims 1-2, 4-10, 12-14, 16-17, 19-25, and 27-29 (not Claims 3, 11, 15, 18, and 26) is directed to an abstract idea judicial exception without significantly more.  Claims 1-2 and 4-10 recite a first method, Claims 12-14 recite a second method, Claims 16-17 and 19-25 recite a first apparatus, and Claims 27-29 recite a second apparatus.  These are each statutory categories.  However, these claims merely recite the judicial exception of an abstract idea, particularly, a mental process, which is not integrated into a practical application, nor do these claims include additional elements that would be sufficient to amount to significantly more than the judicial exception.
These claims recite the abstract idea of a mental process, involving receiving first and second data and then processing the received data to come up with new “results” data (i.e. first and second data feature extractions, data conversion/transformation into a common spatial domain, concatenating feature data into a common feature map, detecting one or more objects/object features within the common feature map, determining feature map values, determining changes or lack of changes within the data, estimating sizes of one or more detected objects, etc.), which can be done in the human mind.  Within these claims, the only claimed structures are (a) an on-board computer of a host vehicle, which is generic computing structure, (b) at least one processor of the on-board computer of the host vehicle (per Claims 16-30), which is also generic computing structure, (c) a camera sensor of the host vehicle, which is external to the on-board computer and describes insignificant pre-solutionary activity by merely defining where the first received data is coming from, (d) a radar sensor of the host vehicle, which is also external to the on-board computer and also describes insignificant pre-solutionary activity by merely defining where the second received data is coming from, and (e) a neural network (per Claims 13 and 28), which may also be external to the on-board computer and/or may be generic computing structure, and also describes insignificant post-solutionary activity by merely defining an intended location of where to provide one or more results of the processing steps made to the received first and second data.  Further, each of the generically claimed computing components are doing old and well known generic computing functions.  It should be noted that Claims 12 and 27 also include the term “an encoder-decoder network” which could potentially be considered a structure (albeit would be considered similar to the above 
Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude the functions described in these claims from practically being performed in the mind.  For example, but for the generic computing components language, receiving data in the context of these claims encompasses a user visually and mentally receiving data or recalling data from memory, perhaps based on previously seeing a first photograph/map of surroundings as taken with a camera sensor from a first perspective (i.e. first received data) as well as a second photograph/map of surroundings as taken with a radar sensor from a second perspective (i.e. second received data).  Similarly, because these claim limitations do not require the processing steps to have any particular level of accuracy or precision, nothing in the claim elements preclude these functions from practically being performed in the mind as well (i.e. the user’s data processing may be completely wrong, inaccurate, and/or inappropriate).  Further, saving any received data, or saving new data (i.e. results data) based on that data processing of the received data, in the context of what may later be included into these claims, would merely encompass a user committing all or a portion of the received data and/or the outcome of the processing steps to their memory/mind/brain (even if that saved received/new data is essentially a “decision” that may lead to a practical application at a later point in time).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of 
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the processing steps, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
At best, these limitations can be performed by a generically recited and/or general purpose “on-board computer” computing device that has been pre-loaded with the data necessary for the subsequent data processing.  Even if all or a portion of the received data utilized for the data processing steps comes from one or more computing devices different than the one or more computing devices completing the data processing steps (in other words, if the camera sensor and/or radar sensor are components of a different computer than the “on-board computer”), then these limitations still involve no more than a plurality of generic computing devices in communication with each other.  Mere data communication steps that can be performed between any number of generic computing devices have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structures as previously mentioned are either well-known structures of any generic general purpose definitively utilized to serve any practical purpose.  Thus, within these claims, there are no elements that integrate the judicial exception into a practical application.  It should be noted that dependent Claims 10, 14, 25, and 29 each include a limitation that requires “perform/-ing an autonomous driving operation based on detecting the one or more objects”; however, many autonomous driving operations include similar functions as described herein already (such as receiving data, processing data, analyzing data, creating new data), so under BRI it is entirely reasonable for these “autonomous driving operations” to still be generic computing functionalities that a computer (or a human mind) are capable of (for example, the operation could be a computer-based internal-only data-manipulation).
Finally, these particular claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer on-board a host/autonomous vehicle.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as receiving data prior to data processing, or post-solution activity such as generating/providing result data based on the outputs from the data processing steps).  Based on this, when viewed as a whole, there are no claim elements in these particular claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-2, 4-10, 12-14, 16-
It should be noted that Claims 3, 11, 15, 18, and 26 are specifically not included in this rejection because: (a) Claims 11, 15, and 26 clearly describe a practical application by further defining the “autonomous driving operation” to specifically be “one or more of braking, accelerating, steering, adjusting a cruise control setting, or signaling”, and (b) Claims 3 and 18 specifically require “performing an explicit inverse perspective mapping transformation on the first camera feature map”, which is being considered too computationally complex to be reasonably performed purely in the human mind.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Firstly, Claims 2-4, 8, 17-19, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, dependent Claims 2 and 17 each require the common spatial domain to be a spatial domain of the radar sensor; however, independent Claims 1 and 16, which dependent Claims 2 and 17 are dependent upon, respectively, includes the broad limitation “convert/-ing the first camera feature map and/or the first radar feature map to a common spatial domain”.  Since independent Claims 1 and 16 each include the “and/or” term which could be just “or”, then it is possible for the invention of independent Claims 1 and 16 to be met even if converting only the first radar feature map to match a spatial domain of the first camera feature map, wherein the spatial domain of the first camera feature map is then a common spatial domain, thus conflicting with dependent Claims 2 and 17 which would thus require it to be the other way around.  Similarly, dependent Claims 3-4 and 18-19 are also dependent on independent Claims 1 and 16, respectively, and each of these claims include the phrase “convert/-ing the first camera feature map to the converted first camera feature map”; however, there is not proper require the conversion of the first camera feature map (again, because of the “and/or” in independent Claims 1 and 16, thus making it possible for the only conversion to be on the first radar feature map rather than on the first camera feature map), and thus causing another possible conflict.  As such, it appears that Claims 2-4 and 17-19 are each missing a critical limitation that actually narrows that broad “and/or” limitation from independent Claims 1 and 16 so that said possible conflicts cannot occur, such as adding in “wherein converting the first camera feature map and/or the first radar feature map to the common spatial domain requires converting the first camera feature map to the common spatial domain, and …wherein the common spatial domain is a spatial domain of the radar sensor (per Claims 2 and 17) / …wherein converting the first camera feature map to the converted first camera feature map comprises performing an explicit inverse perspective mapping transformation on the first camera feature map (per Claims 3 and 18) / …wherein converting the first camera feature map to the converted first camera feature map occurs before or during performing the camera feature extraction process (per Claims 4 and 19)”.  For purposes of compact prosecution, Examiner is interpreting these dependent claims to have the above proposed amendment added in.  Additionally, dependent Claims 8 and 23 each have a similar issue as the above dependent Claims 2-4 and 17-19 by having a broad limitation “convert/-ing the second camera feature map and/or the second radar feature map to a common spatial domain” followed by the narrow limitation “concatenate/-ing the converted second radar feature map and the converted second camera feature map to generate a second concatenated feature map”.  In the narrower limitation there is not proper antecedent basis for the use of both “the converted second radar feature map” and “the converted second camera feature map” because they may not both exist (since the broader limitation could be just an “or”, and thus only one of them may exist).  It thus appears that for dependent Claims 8 and 23, the “and” should also be an “and/or”.  Finally, and also with regards to dependent Claims 8 and 23, the use of “a common spatial domain” creates further indefiniteness because this term was already used in independent Claims 1 and 16, respectively, thus creating uncertainty as to whether this term is meant to be the same common spatial domain as the ones from the independent claims (and if so, each subsequent use of this term should be “the common spatial domain” rather than “a common spatial domain”) or a different common 
Secondly, Claims 4 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims require “converting the first camera feature map to the converted first camera feature map occurs before or during performing the camera feature extraction process”.  However, independent Claims 1 and 16, which these claims are dependent upon, respectively, clearly state that the camera feature extraction process is what must occur in order to generate a first camera feature map, so it is indefinite as to how it is possible to convert the first camera feature map before or during the camera feature extraction process, if it’s the camera feature extraction process that generates the first camera feature map (which must be present in order for it to be then “converted”).  As such, these claims are indefinite.  Appropriate correction is required.
Thirdly, Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the term “the autonomous driving operation”, which lacks proper antecedent basis.  For purposes of compact prosecution, Examiner is interpreting this claim to be dependent on Claim 29 instead of Claim 27.  Appropriate correction is required.
Fourthly, Claims 29-30 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent Claim 29 is dependent upon independent Claim 27, but only includes a single limitation that states “further comprising: perform an autonomous driving operation based on detecting the one or more objects”, which is a method step written ambiguously to be executed by an unknown structure rather than a limitation that further defines the on-board computer of independent Claim 27 (or components thereof, such as the at least one processor).  Similarly, dependent Claim 30 (which per the above 35 USC 112(b) rejection is being interpreted to be wherein the at least one processor is further configured to: 
Finally, Claim 9 is rejected under one or both of: 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and/or 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent Claim 9 is dependent upon independent Claim 1 and only includes the limitation “wherein the radar sensor and the camera sensor are collocated in the host vehicle”, but independent Claim 1 already states that the camera sensor is of the host vehicle and that the radar sensor is also of the host vehicle.  Since it is certainly implied that if the camera sensor and the radar sensor are both “of the host vehicle” (per independent Claim 1), then they must inherently be collocated (i.e. in the host vehicle), and if this is the case, then dependent Claim 9 fails to further limit the method of independent Claim 1 and violates 35 USC 112(d).  Additionally, even if “of the vehicle” is somehow patentably different from “in the vehicle”, which the Examiner does not necessarily acquiesce, dependent Claim 9 only appears to be describing the location of the two sensors used to “collect” the first and second data that occurs prior to rather than during the claimed method according to independent Claim 1, and thus those two sensors are not actually involved in the claimed method at all because the a preliminary step before the method starts to merely define the type of data being collected before the method begins) rather than the method beginning with actual “collecting” data steps (which would only then definitively involve the two sensors in the method).  As such, only (possibly) further limiting a pre-method step (rather than (possibly) further limiting an actual method step) further implicates this claim under 35 USC 112(d).  Finally, if Applicant intended on the term “collocated” to be more specific than simply being of/in the same host vehicle (for example, where they are in essentially the same place or are especially close together within the same host vehicle), then Claim 9 would be additionally/alternatively rejected under 35 USC 112(b) because of the subjectivity behind the term “collocated”.  For example, what may be considered “close together” or “especially close together” or “in essentially the same place” in one scenario may not be the case in another scenario.  For the purposes of compact prosecution the Examiner is interpreting the term “collocated” to mean in/of the same host vehicle, which is already required per independent Claim 1, and thus any prior art used to reject independent Claim 1 may be considered as also rejecting dependent Claim 9 as well.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A) Claims 1, 3, 5-7, 9-11, 16, 18, 20-22, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rust (US 2018/0341263, filed 25 May 17).
B) Claims 2, 8, 12-15, 17, 23, and 27-30 are rejected under 35 U.S.C. 103 as being obvious over Rust.
C) Additionally/alternatively, Claims 13 and 28 are rejected under 35 U.S.C. 103 as being obvious over Rust, further in view of Ozdemir et al. (US 2019/0122073, filed 23 Oct 17), herein “Ozdemir”.
D) Claims 4 and 19 are not rejected under 35 USC 102 and/or 35 USC 103 as the limitations are too indefinite to warrant/enable a prior art search.  But they are further objected to for being dependent upon a rejected base claim (which are independent Claims 1 and 16, respectively).
Regarding Claims 1, 12, 16, and 27 (all independent) and Claims 2 and 17 (dependent), Rust discloses:
a method of fusing camera and radar frames to perform object detection in one or more spatial domains performed by an on-board computer of a host vehicle, comprising: (per Claims 1 and 12) / An on-board computer of a host vehicle, comprising: at least one processor configured to: (per Claims 16 and 27) (“system 100 provides for low level processing of three-dimensional images of surroundings of the vehicle 10, in the form of point clouds, to determine velocity of surrounding objects for use in controlling the vehicle 10”, Paragraph 32, “vehicle 10 is an autonomous vehicle and the system 100, and/or components thereof, are incorporated into the autonomous vehicle 10 (hereinafter referred to as the autonomous vehicle 10)”, Paragraph 34, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors. The actuator system 30 includes one or more actuator devices 42a-42n that control one or more vehicle features such as, but not limited to, the propulsion system 20, the transmission system 22, the steering system 24, and the brake system 26”, Paragraph 39, “controller 34 includes at least one processor 44 and a computer-readable storage device or media 46”, Paragraph 41, “the autonomous driving system 70 can include a sensor fusion system 74, a positioning system 76, a guidance system 78, and a vehicle control system 80… the sensor fusion system 74 synthesizes and processes sensor data and predicts the presence, location, classification, and/or path of objects and features of the environment of the vehicle 10. In various embodiments, the sensor fusion system 74 can incorporate information from multiple sensors, including but not limited to cameras, lidars, radars, and/or any number of other types of sensors”, Paragraphs 53-54, “Referring now to FIG. 5, and with continued reference to FIGS. 1-4, a flowchart illustrates a control method 500 that can be performed by the systems 100 of FIG. 1 in accordance with the present disclosure, which includes the autonomous driving system 70 of FIG. 3 and the point cloud processing system 400 of FIG. 5”, Paragraph 81)
receive/-ing, from a camera sensor of the host vehicle, a plurality of camera frames (per Claims 1, 12, 16, and 27); receive/-ing, from a radar sensor of the host vehicle, a plurality of radar frames (per Claims 1, 12, 16, and 27); perform/-ing a camera feature extraction process on a first camera frame of the plurality of camera frames to generate a first camera feature map; (per Claims 1 and 16); perform/-ing a radar feature extraction process on a first radar frame of the plurality of radar frames to generate a first radar feature map; (per Claims 1 and 16) sensor n. The three-dimensional imaging data 402 may be obtained from a lidar device, radar device or other range finding device 42n or an optical camera. The three-dimensional data 402 may be divided into frames, whereby the sensor device 42n captures time spaced images of each scene surrounding the vehicle 10. The scene surrounding the vehicle 10 include objects (not shown) that can be identified and, through processing methods described herein with reference to FIGS. 4 and 5, velocity of the objects can be determined. The three dimensional imaging data 402 may be obtained through the sensor fusion system 74”, Paragraph 60)
convert/-ing the first camera feature map and/or the first radar feature map to a common spatial domain (per Claims 1 and 16); concatenate/-ing the first radar feature map and the first camera feature map to generate a first concatenated feature map in the common spatial domain; and (per Claims 1 and 16) / apply/-ing an encoder-decoder network (i.e. interpreted under BRI to be the point cloud processing system 400 as discussed below) on the first camera frame to generate a first camera feature map in a spatial domain of the first radar frame (per Claims 12 and 27) (see obvious design choice discussion below); combine/-ing the first radar frame and the first camera feature map to generate a first combined feature map in the spatial domain of the first radar frame (see obvious design choice discussion below); and (per Claims 12 and 27) (“The point cloud processing system 400 includes a static scene alignment module 414 configured to use the segmented static data points 411a,b to position align the first point cloud 410a with at least one second point cloud 410b, which is/are less recent point clouds. That is, static features, as identified by the static data points 411a,b, in the first point cloud 410a are aligned with corresponding static features in the second point cloud 410b. The static scene alignment module 414 is configured a common static frame of reference provided by the position aligned first and second point clouds 416. The relatively moving data points 413a, b form clusters of moving data points 413a from the first point cloud 410a that are shifted in position relative to the clusters of moving data points 413b from the second point cloud when viewed in a static frame of reference provided by the position aligned first and second point clouds 416”, Paragraph 64)
detect/-ing one or more objects in the first concatenated feature map (per Claims 1 and 16) / detect/-ing one or more objects in the first combined feature map (per Claims 12 and 27) (“the sensor fusion system 74 synthesizes and processes sensor data and predicts the presence, location, classification, and/or path of objects and features of the environment of the vehicle 10”, Paragraph 54),
wherein the common spatial domain is a spatial domain of the radar sensor (per Claims 2 and 17, dependent upon independent Claims 1 and 16, respectively) (see obvious design choice discussion below).
While Rust mentions using one cluster of data points from a first point cloud to match with another cluster of data points from a second point cloud (“the method includes identifying a cluster of data points in the first and second time spaced point clouds corresponding to the moving object. The method may comprise matching an identified cluster of data points in the point cloud with an identified cluster of data points in the second point cloud. The matching step may comprise determine a spatial transformation from a cluster of data points in the first point cloud with a cluster of data points in the second point cloud”, Paragraph 8), Rust does not specify that the first or second point clouds refer to any particular sensors, such as the radar sensor and/or the camera sensor (“The sensor may be a radar. The sensor may also be an optical camera”, Paragraph 22, “sensing devices 40a-40n might include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors”, Paragraph 39), and thus Rust remains silent in that the common static frame of reference (i.e. common spatial domain) is specifically (a) a spatial domain of the radar sensor, as opposed to (b) a spatial domain of the camera sensor, or (c) a common spatial domain different from both a spatial domain of the radar sensor and a spatial domain of the camera sensor.  Relating to (c), since the sensor fusion system may have other sensors besides just the camera sensor and the radar sensor, it may thus be preferable to use a common spatial domain that is a spatial domain of another sensor (as obvious examples, one of ordinary skill in the art at the time of filing may prefer to try using a spatial domain of whichever sensor is closest to the center/middle of all the sensors, or may prefer using a spatial domain of whichever sensor collects the most amount of data, for the sake of trying to minimize processing requirements to localize all the sensory data together).  Additionally relating to (c), it may alternatively be preferable to use a common spatial domain that is some sort of average of all the sensors utilized in the fusion but not one in particular (although this may increase processing efforts because all sensor data would need to be transformed rather than eliminating one sensor’s data from needing to be transformed by choosing that sensor’s spatial domain as the common spatial domain).  Therefore, it appears to only be an obvious matter of design choice (and/or an obvious-to-try option out of a finite number of reasonable possibilities) as to which common spatial domain to utilize, and if it coincides with one of the sensor’s spatial domain, which sensor to utilize for that purpose.  In support of this obviousness rationale, the Applicant’s specification does not appear to particularly point out any unexpected result or particular advantage by specifically having the common spatial domain be a spatial domain of the radar sensor (as opposed to all other obvious-to-try options out of a finite number of reasonable alternatives for the common spatial domain, based on all of the sensors involved in the sensor fusion process and how processing-intensive the data transformations may be for each one).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Rust to specifically use a spatial domain of the radar sensor as the common spatial domain, as is merely one obvious-to-try option out of a finite number 
Regarding Claims 3 and 18, Rust discloses the method of Claim 1 and the on-board computer of Claim 16, respectively, and Rust further discloses that converting the first camera feature map to the converted first camera feature map comprises performing an explicit inverse perspective mapping transformation on the first camera feature map (“the matching step may comprise determine a spatial transformation from a cluster of data points in the first point cloud with a cluster of data points in the second point cloud”, Paragraph 8, “an iterative closest point calculation to determine a spatial transformation between clusters of moving data points…The method may comprise determining a spatial transformation the mesh in the first and second position aligned point clouds, thereby allowing distance moved to be determined”, Paragraph 10, “The matching process may derive a spatial transformation between the moving objects, which are represented by clusters of moving data points”, Paragraph 15, “The spatial transformation may be determined using an iterative closest point or by using a mesh matching algorithm. The mesh matching algorithm can include a step of generating a mesh based on a cluster of moving data points in each of the first and second point clouds. The distance moved as described above can be determined based on a distance between the meshes in the position aligned first and second point clouds”, Paragraph 21, “The matching or registration process comprises, in various embodiments, a mesh matching algorithm. An exemplary mesh matching algorithm converts the first and second clusters of moving data points 413a,b into search and template polygonal or triangular mesh models representing a topology of the clusters of moving data points 413a,b. Each mesh surface of the template is matched to a search surface and transformation parameters therebetween are determined”, Paragraph 73).
Regarding Claims 5 and 20, Rust discloses the method of Claim 1 and the on-board computer of Claim 16, respectively, and Rust further discloses:
hash/-ing a plurality of blocks of the first camera frame to identify one or more blocks that have not changed between a previous camera frame of the plurality of camera frames and the first camera frame; and copy/-ing feature map values of a second camera feature map of the previous camera frame to corresponding feature map values of the first feature map (“the static scene alignment module 414 is configured to register the point clouds 416 based on visual odometry methods, in which two frames are compared and the difference between them is minimized. Such methods are able to remove error from inertial sensors, as well as to build a high resolution local map”, Paragraph 67, “Clusters of moving data points 413a,b that correspond to the same object in real space are identified in the matching step 508. A registration or matching algorithm is run in step 508 to derive a spatial transformation from a reference cluster of moving data points 413a to a target cluster of moving data points 413b. The registration or matching algorithm may be an iterative closest point algorithm or a mesh matching algorithm in exemplary embodiments. The matching step 508 is carried out through the object matching module 418 and produces transformation data 420. The method 500 includes a step 510 of determining distance moved d.sub.1 . . . d.sub.n of each cluster identified as being corresponding in step 508. In particular, the transformation data 420 provides a spatial relationship between clusters of moving data points 413a,413b that have moved in the position aligned static scenes 416 constituting a static frame of reference. Such a spatial relationship allows a distance parameter d.sub.1 . . . d.sub.n to be derived in scalar or vector form. The step 510 of determining distance moved d.sub.1 . . . d.sub.n is carried out through the distance module 422”, Paragraphs 85-86).
Regarding Claims 6 and 21, Rust discloses the method of Claim 1 and the on-board computer of Claim 16, respectively, and Rust further discloses estimate/-ing a width and length of the one or more objects based on a bounding box in the first camera frame encapsulating each of the one or more objects (“A number of possibilities exist for identifying matching moving data points 413a, 413b. For example, groupings can be made based on similar rotational/translational velocities. Grouping can be based on similar shapes between recent point clouds 416. Grouping can be based on shapes in a predetermined obstacle set”, Paragraph 69, “The matching or registration process comprises, in various embodiments, a mesh matching algorithm. An exemplary mesh matching algorithm converts the first and second clusters of moving data points 413a,b into search and template polygonal or triangular mesh models representing a topology of the clusters of moving data points 413a,b. Each mesh surface of the template is matched to a search surface and transformation parameters therebetween are determined”, Paragraph 73).
Regarding Claims 7 and 22, Rust discloses the method of Claim 6 and the on-board computer of Claim 21, respectively, and Rust further discloses that the width and/or length of the one or more objects is estimated based at least in part on a make and/or model of the one or more objects (“Grouping can be based on similar shapes between recent point clouds 416. Grouping can be based on shapes in a predetermined obstacle set. For example, a member of this obstacle set could be a particular vehicle model which tend to look the same no matter where and when you see them”, Paragraph 69).
Regarding Claims 8 and 23, Rust discloses the method of Claim 1 and the on-board computer of Claim 16, respectively, but Rust remains silent regarding specifically perform/-ing the camera feature extraction process on a second camera frame of the plurality of camera frames to generate a second camera feature map; perform/-ing the radar feature extraction process on a second radar frame of the plurality of radar frames to generate a second radar feature map; convert/-ing the second camera feature map and/or the second radar feature map to a common spatial domain; and concatenate/-ing the exact duplication of the previously cited to steps of (per the prior art rejection of independent Claims 1 and 16 shown above): extracting features from a first camera frame of the plurality of camera frames to generate a first camera feature map, extracting features from a first radar frame of the plurality of radar frames to generate a first radar feature map, convert/-ing the first camera feature map and/or the first radar feature map to a common spatial domain; and concatenate/-ing the converted first radar feature map and the converted first camera feature map to generate a first concatenated feature map, wherein detecting the one or more objects is based on the first concatenated feature map.  As such, it is merely a matter of obvious design choice to duplicate an already known process (for example, repeating the process over time) in order to improve the accuracy of the feature extraction processes, especially when trying to detect one or more objects that may be moving over time or may be present in one or more feature maps at one point in time but missing in one or more feature maps at another point in time.
Regarding Claims 9 and 24, Rust discloses the method of Claim 1 and the on-board computer of Claim 16, respectively, and Rust further discloses that the radar sensor and the camera sensor are collocated in the host vehicle (“vehicle 10 is an autonomous vehicle and the system 100, and/or components thereof, are incorporated into the autonomous vehicle 10 (hereinafter referred to as the autonomous vehicle 10)”, Paragraph 34, “sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 40a-40n might include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors”, Paragraph 39).
Regarding Claims 10, 14, 25, and 29, Rust discloses the method of Claim 1 (per Claim 10) and the on-board computer of Claim 16 (per Claim 25), and Rust renders obvious the method of Claim 12 (per Claim 14) and the on-board computer of Claim 27 (per Claim 29), and Rust further discloses perform/-ing “Exemplary uses of the velocity parameters by the autonomous driving system 70 include inference of the future motion of identified objects. Such inference may involve use of a Kalman filter that assumed a pre-determined movement model, or a generative model that has been trained on how similar looking obstacles have moved in the past e.g. pedestrians on this crosswalk tend to ignore the light etc. Based on the inferred future motion, the autonomous driving system 70 can generate one or more autonomous driving commands taking into account probable future motion of identified object”, Paragraph 78).
Regarding Claims 11, 15, 26, and 30, Rust discloses the method of Claim 10 (per Claim 11) and the on-board computer of Claim 25 (per Claim 26), and Rust renders obvious the method of Claim 14 (per Claim 15) and the on-board computer of Claim 29 (per Claim 30), and Rust further discloses that the autonomous driving operation is one or more of braking, accelerating, steering, adjusting a cruise control setting, or signaling (“The actuator system 30 includes one or more actuator devices 42a-42n that control one or more vehicle features such as, but not limited to, the propulsion system 20, the transmission system 22, the steering system 24, and the brake system 26”, Paragraph 39).
Regarding Claims 13 and 28, Rust renders obvious the method of Claim 12 and the on-board computer of Claim 27, respectively, but Rust remains silent regarding provide/-ing the first combined feature map to a neural network.  However, “providing” said feature map is merely describing it’s intended use, as the neural network itself is not claimed to actually receive said feature map, is not claimed to be part of the claimed on-board computer of Claim 27, nor has any limitations anywhere describing what the neural network may utilize this feature map for (assuming it actually successfully received what was merely “provided”).  As such, these claims merely mentioning an intended target of the first combined feature map do not appear to contain any significant patentable weight.  As such, these claims are considered to be insignificantly different from (or at best, obvious variants to) their respective independent claims.  However, in the case that Applicant traverses this obviousness “intended-use” argument, Ozdemir teaches these limitations precisely (“The system and method receives a signal a learning algorithm (such as a convolutional neural network) trained based on the combination of information from the signal and confidence level information, and can optionally include evaluation by the learning algorithm that has been trained via (e.g.) the convolutional neural network”, Paragraph 9, “during prediction, the system and method passes the test slice through the neural network M”, Paragraph 48, “the system and method can apply to 2D and 3D data that is derived from automotive sensors and sensor arrays (for example as used in collision avoidance, self-parking and self-driving arrangements). Such sensors can include visible light cameras and pattern-recognition, LIDAR and/or RADAR and the resulting images are used by the automotive processor(s) to evaluate include obstacles to avoid, street signs to identify, traffic signals, road markings, and/or other driving hazards. More generally, the system and method herein is applicable where uncertainty information is fused temporally across multiple frames to refine previously computed confidence estimates. For example, if an object of interest is a pedestrian with high confidence in acquired 2D or 3D image frames 1-3 and 5-8 of a stream of acquired images (by any of the devices/imaging modalities described above), there is a high likelihood that the object is a person in frame 4 as well. Even if temporary occlusions or lighting changes in frame 4 (shadows, flying birds, camera glare, fog, haze, smoke, dust, etc.) cause uncertainty when frame 4 is evaluated in isolation. In general, the system ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Rust with the teachings of Ozdemir in order to improve the performance, accuracy, learning, training, etc. of the method/system.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663